This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-2043

                              Edward David Stahlmann,
                                    Appellant,

                                          vs.

                     Minnesota Department of Corrections, et al.,
                                  Respondents,

                            Centurion of Minnesota, et al.,
                                    Respondents.

                                  Filed July 5, 2016
                                      Affirmed
                                     Ross, Judge

                              Rice County District Court
                               File No. 66-CV-14-2724

Edward David Stahlmann, Faribault, Minnesota (pro se appellant)

Lori Swanson, Attorney General, Margaret Jacot, Assistant Attorney General, St. Paul,
Minnesota (for respondents Minnesota Department of Corrections, et al.)

Mark A. Solheim, Anthony J. Novak, Paula Duggan Vraa, Larson King, LLP, St. Paul,
Minnesota (for respondents Centurion of Minnesota, et al.)


      Considered and decided by Ross, Presiding Judge; Johnson, Judge; and

Larkin, Judge.
                        UNPUBLISHED OPINION

ROSS, Judge

       Edward Stahlmann is a prison inmate who uses a catheter to allay an undiagnosed

urine retention condition. The Minnesota Department of Corrections has attempted to treat

Stahlmann’s condition with the help of several specialists, but doctors have not determined

its cause. Stahlmann sued the department, its medical-services vendor, and their

employees, alleging that they were negligent and denied him adequate medical care in

violation of the Eighth Amendment. The district court granted summary judgment to the

defendants. Because Stahlmann presented no evidence that prison officials or their agents

were deliberately indifferent to his medical needs, and because Stahlmann waived his

negligence claim, we affirm.

                                         FACTS

       Edward Stahlmann is a state inmate incarcerated in Faribault. Stahlmann began

having difficulty urinating while he was jailed in Hennepin County in 2013. He was then

treated by a urologist at the Hennepin County Medical Center. His doctor conducted tests

but could not diagnose the cause of Stahlmann’s difficulty. The doctor prescribed him a

Foley catheter, which allowed him to manage the condition by continuously emptying his

bladder. The department of corrections transferred him to prison in Faribault in November

2013. There he continued receiving medical treatment from Centurion of Minnesota, a

medical-services vendor that provides onsite inmate care.

       Stahlmann’s urinary problem persisted. On several occasions, department of

corrections nurses had difficulty re-inserting his catheter. When this happened, the


                                            2
department sent Stahlmann to a hospital to prevent long-term damage to his bladder or

kidneys. He suffered occasional urinary tract infections and was hospitalized after he

developed blood in his urine. Three urologists and a neurologist examined Stahlmann.

They could not determine the cause of his condition despite putting Stahlmann through

various tests, including a cystoscopy and MRI scans. The cause of his urine retention

condition remains unknown.

      Stahlmann filed a civil complaint in November 2014. He alleges that the

department, Centurion, and employees of both were negligent and deliberately indifferent

to his serious medical needs in violation of the Eighth and Fourteenth Amendments. The

defendants moved for summary judgment. The district court interpreted Stahlmann’s

negligence claim as an Eighth Amendment claim against all defendants. It did not address

his medical negligence claim. It granted the defendants’ motions and dismissed all claims.

      Stahlmann appeals.

                                     DECISION

      Stahlmann challenges the dismissal of his Eighth Amendment and negligence

claims. We review summary judgment decisions de novo to determine whether the district

court applied the law properly and whether genuine issues of material fact exist. Riverview

Muir Doran, LLC v. JADT Dev. Grp., LLC, 790 N.W.2d 167, 170 (Minn. 2010). We

consider the evidence in the light most favorable to the nonmoving party. Fabio v. Bellomo,

504 N.W.2d 758, 761 (Minn. 1993).

      Stahlmann argues that the district court erred by dismissing his Eighth Amendment

claim. The Eighth Amendment prohibits cruel and unusual punishment, U.S. Const.


                                            3
amend. VIII, and this includes deliberately failing to provide an inmate necessary medical

care. Estelle v. Gamble, 429 U.S. 97, 104–05, 97 S. Ct. 285, 291 (1976). To succeed on an

Eighth Amendment claim based on inadequate medical care, a prisoner must show that he

suffered from a serious medical need to which prison officials were deliberately indifferent.

Id. The threshold element requires the prisoner to show objectively that he suffered from

an acute or escalating condition or that delays in care adversely affected his prognosis.

Dulany v. Carnahan, 132 F.3d 1234, 1243 (8th Cir. 1997). The second element leads to

subjective inquiry requiring the prisoner to demonstrate that prison officials actually knew

of his medical condition but deliberately disregarded his medical needs. Id. at 1239. It is

not enough that a prisoner disagrees with his medical treatment; he must show deliberate

indifference. Lair v. Oglesby, 859 F.2d 605, 606 (8th Cir. 1988). That is, the medical care

received must be “so inappropriate as to evidence intentional maltreatment.” Jolly v.

Knudsen, 205 F.3d 1094, 1097 (8th Cir. 2000) (quotation omitted).

       We can assume without deciding that Stahlmann is correct that his condition

constitutes a serious medical need. We affirm the district court’s dismissal of his Eighth

Amendment claim because he has failed to present evidence that the respondents acted

with deliberate indifference to his medical needs.

       The undisputed evidence shows that prison officials and their agents were

deliberately responsive, not indifferent, to Stahlmann’s medical needs. They responded to

his medical condition and took steps intending to identify and treat the condition. The

department engaged four medical specialists who examined Stahlmann with a variety of

testing devices and procedures. The department also promptly hospitalized Stahlmann


                                             4
when catheter problems arose, and his medical care providers issued him a different

catheter to reduce the risk of infections and prescribed medicine to manage his pain. The

department’s response to Stahlmann’s medical condition was far from indifferent.

      Stahlmann argues that his doctors should have considered alternative treatments—

treatments that Stahlmann says he discovered in medical journals. The argument is

unavailing because a prisoner’s mere disagreement with treatment he received does not

establish deliberate indifference. Oglesby, 859 F.2d at 606. Because the record shows that

prison officials were not indifferent to Stahlmann’s urine retention problem—and indeed,

officials went to substantial lengths to determine the cause of his condition—the district

court did not err by dismissing Stahlmann’s Eighth Amendment claim.

      We are unpersuaded by Stahlmann’s argument that the district court erred by not

deciding his negligence claim on the merits. In opposing summary judgment, Stahlmann

conceded that he was “not arguing medical malpractice, medical error, medical mistake, or

a failure to cure.” Even if he had not waived the claim, it would fail. He did not submit

expert affidavits required by Minnesota Statutes section 145.682, subdivisions 2–4 (2014).

His claim that doctors ignored alternative treatments implicates his medical care, whether

he calls it negligence or medical malpractice. Either way, it implicates the expert

assessment of the medical judgment of those who treated him. See Broehm v. Mayo Clinic

Rochester, 690 N.W.2d 721, 728 (Minn. 2005).

      Affirmed.




                                            5